PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/508,264
Filing Date: 7 Oct 2014
Appellant(s): Zhang et al.



__________________
Bryan L. Walker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments are contained on pages 7-25 of the Appeal Brief, hereinafter “BRIEF”, filed 11 March 2021. 

Appellant’s Invention 
Appellant’s invention is a method and a product for scoring and ranking documents based on citations.  An “activity score” is calculated based on the probability distribution that documents are cited. Appellant has described this score in claims 13 and 14 and also in the specification of the Instant Application on the top of page 34. An equation for the activity score is as follows: 

    PNG
    media_image2.png
    71
    160
    media_image2.png
    Greyscale

	The claim language in the independent claims is a written version of this equation, with the addition of ranking and displaying documents based on the score calculated by this equation. 

Rejections Under 35 U.S.C. § 101

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mathematical algorithm in word form, which is a mathematical concept identified as an abstract idea in USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, (“Revised Guidance”). This judicial exception is not integrated into a practical application because the computer does not change the nature of the calculation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing in “computer memory,” “processor,” “distributed computer network” and a “display device” do not improve the functioning of a computer or any other technology or technical field.
Examiner notes the Patent Trial and Appeal Board’s Decision from 31 July 2019, (“Board Decision.”) The Patent Trial and Appeal Board affirmed that the claims in this case were properly rejected under 35 U.S.C. § 101. A patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final. A res judicata rejection should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision. See In re Hitchings, 342 F.2d 80, 85, 144 USPQ 637, 641 (CCPA 1965). See MPEP §§ 2190. The Patent Trial and Appeal Board affirmed in the Board 
However, res judicata should apply in this case since the amended claims are not patentably distinct from the claims determined to be properly rejected under 35 U.S.C. § 101 in the Board Decision. Applicant has added that the score is calculated and stored “over a distributed computer network” and “via a computer processor.”  First, the claims are not patentably distinct since, if the claims were presented in a co-pending application, the claims could be rejected based on a non-statutory double patenting rejection. See MPEP 804(II)(B). With regards to the “computer processor,” independent claim 1 was already described as a “computerized method.” A computer must have a processor, and so the addition of a “computer processor” would not make the claim patentably distinct since the previously rejected claim is presumed to already have a processor by means of being “computerized.” In addition, previously rejected claim 7 already recited a processor, which was described in the Board Decision, page 12, as being considered as “generic, conventional nature,” as described by the specification of the Instant Application at ¶ 31-34. 
With regards to the addition of “over the distributed computer network,” the specification of the Instant Application only describes a distributed network in ¶ 36, which states “Database 114 may also be distributed over multiple databases.” Therefore, the scope of “over a distributed computer network” is merely the receiving and storing of data over a network. This is similar to what the courts have stated was not sufficient to be an improvement in computer-functionality in TLI Communications. In 

Second, the claims are properly rejected under 35 U.S.C. 101. 

Step 1 – Statutory Categories
Examiner agrees with Appellant with regards to the claims belonging to the statutory categories as being directed to processes and non-transitory computer readable media, but that the subject matter of those claims are directed to a judicial exception. 

Step 2A Prong 1 – The Claims Recite an Abstract Idea
Digitech Image Technologies, LLC v. Electronics For Imaging, Inc. (Fed. Cir. 2014). In Digitech, the court held that a “process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible."  The claims in the Instant Application are similar since the claims recite taking data regarding the number of times a document is cited, calculating a probability function, and using that calculation to calculate an activity score. 
	The Board in Board Decision, pages 8 and 9, stated:
“under the broadest reasonable interpretation, claim 1 recites calculating a probability function using data regarding the number of times a document is cited and using that calculation to calculate an activity score. We, therefore, conclude claim 1 recites a mathematical formula, which falls within the mathematical concepts category of abstract ideas identified in the Revised Guidance.”

The amendments to the claim after the Board Decision including the storing and receiving “over a distributed computer network”, and using a “computer processor” do not change the claim from reciting of a mathematical formula. 
A mathematical algorithm in the Instant Application is clearly defined in the independent claims in word-form, but also can be represented by the formula in claims 13 and 14, in addition to page 34 of the specification of the Instant Application. Once that score is calculated, it is stored and outputted for display. Storing the score in the Instant Application is analogous to the step of generating additional information and placing the information in the device profile in Digitech, which was found abstract. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing the score over a 
“Conventional search tools return a list of documents in response to a search query. The documents from the list may be ranked according to their relevance to the search query.”

Since the Appellant describes a mathematical algorithm, storing said result in the independent claims, that are considered abstract by the Court in Digitech, with only the addition of displaying the result and store results over a network, a practice considered “conventional,” independent claims 1 and 7 are rejected as being directed to an abstract idea without significantly more.
As per the dependent claims, the claims merely adds to the algorithm or describe the algorithm of claims 1 and 7. Claims 2 and 8 merely add a weight to the calculation from the mathematical algorithm in claims 1 and 7 and so further describe the mathematical algorithm that is the abstract idea. Claims 3 and 9 merely describe what type of documents are being used for the calculation of the abstract idea. They further describe the abstract idea as a score for legal documents, but are also further described as being conventional computer documents in the background of the specification of the Instant Application at [003]. Claims 4 and 10 further describe the calculation of the “activity score,” and so further describe the abstract idea. Claims 5 and 11 merely describe what type of citations are being counted for the calculation of the abstract idea. They further describe the abstract idea as a score for legal documents based on Digitech, and do not change that the claims are abstract, just as in that case, and so further describe how the algorithm is applied. 
	Appellant made the following arguments in the BRIEF currently under appeal, and also in the previously filed BRIEF from 7 February 2018.
Appellant goes on to state in BRIEF, page 12, that the claims are analogous to those in Finjan, and are not abstract because they describe specific steps. However, in that case, the steps realize an improvement to computer technology. In the Instant Application, the claims merely provide a mathematical algorithm that is applied on a computer, but could easily be applied by a human, and does not improve computer functionality. The claims are not analogous as there is no improvement to computer functionality. 
Appellant goes on to state in BRIEF, page 13, that the claims are analogous to the claims in Core Wireless. Appellant claims that the claims in the Instant Application are analogous as they “are directed to a particular manner of summarizing and 
Appellant goes on to describe in BRIEF, pages 13-14, how the claims are similar to those considered not abstract in Enfish, arguing that the claims are not merely adding a computer post-hoc to a fundamental economic or mathematical equation. Examiner argues that the claims are simply adding a computer to an equation that can be performed by a human. In addition, the claims may provide a relevance that provide a result, but the claims are not improving the computer technology, but are just using a computer to calculate a score. 
Appellant further argues in BRIEF, page 15, that the claims do not “unduly monopolize the basic tools of scientific and technological work,” citing McRO and Alice. In the Instant Application, the computer technology is not being improved. The claim describes an “activity score” that is merely being applied by a computer. Looking at McRO, the court held ““[i]t is the incorporation of these claimed rules, not the use of the computer, that improved the existing technological process.” This is not the case in the Instant Application, where the rules are not improving the technological process. The rules simply act as a word form of a mathematical equation that is being performed by a computer. Therefore, McRO does not apply, and Digitech is more analogous to the claims.
Bilski, Grams and Abele on pages 16-18 stating that the subject matter of the claims are different than that what is claimed in the Instant Application. Examiner disagrees since each of these cases deals with mathematical equations or algorithms and is analogous based on those facts. 
Appellant argues on page 19 that Examiner interprets the claim with a high level of abstraction. Examiner disagrees since the claim is broken down above in relation to Digitech, and represents the word-form of an algorithm described by the Appellant as noted above and on pages 11 and 13 of BRIEF. 
Appellant also argues a non-precedential case, Trading Technologies, stating that an interface is not directed towards the abstract idea. Examiner disagrees with Appellant’s description of the claims, since the claims describe the calculation of the “activity score,” and are described by Appellant’s Brief as a calculation on page 13 of when comparing the Instant Application to Core Wireless. 
Appellant goes on to argue in BRIEF, pages 20-24, that the Instant Application is analogous to McRO since they describe specific rules, and should not be considered the abstract idea. The claims in the Instant Application are distinct from McRO as the computer in the Instant Application is merely a tool to implement the abstract idea, as they provide a mathematical algorithm that is used by a computer. The claims are more analogous to those of Digitech and are properly rejected. 
As noted above, the arguments for Step 2A, Prong 1 above, were the same from the previous filed BRIEF filed 7 February 2018. Appellant has added the following new arguments. The added language on page 13 that states: 
“The normalized activity score, as recited in the claims, provides a superior result by not solely relying upon “the frequency of terms within a particular class” and 

However, the normalized activity score was previously presented and continues to fall within the mathematical concepts category of abstract ideas identified in the Revised Guidance.  Appellant describes the independent claims as calculating a score. While Appellant states this is not the abstract idea, Examiner argues that calculating a score is the “mathematical relationship/formula.”  Therefore, the claim describes the very abstract idea the courts are describing and the claims are properly rejected. 
	In BRIEF, page 14, Appellant states, “the claims are patent eligible as were the claims held patent eligible in Enfish” since the claims solve a problem in the database arts. Examiner argues that the claims are simply adding a computer to an equation that can be performed by a human. In addition, the claims may provide a relevance that provide a result, but the claims are not improving the computer technology, but are just using a computer to calculate a score.
	In BRIEF, pages 14-15, Appellant asserts that “the pending claims, which recite specific applications of computer-implemented methods of ranking search results within citation intensive document collections, simply do not preempt basic tools of science or technology.” Examiner asserts this is not a question under Step 2A, Prong 1. Rather, the Board states in Board Decision, 
“Appellants’ argument that claim 1 recites a specific computer-implemented method and media for calculating an activity score is unpersuasive of Examiner error with respect to Step 2A, Prong 1 because the use of a computer to implement the method does not change the nature of the calculation performed in the claim.”



Step 2A Prong 2 Additional Elements

Under Step 2A, Prong 2 of the Revised Guidance, we next determine whether the claims recite additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)-(c), (e)-(h)).

The “additional elements” recited in claim 1 include “computer memory,” “computer processor,” “a distributed computer network” and “a display device.” None of these additional elements constitute “additional elements that integrate the exception into a practical application.” “Computer memory” and “a display device” are concluded not to be “additional elements that integrate the exception into a practical application” as stated by the Board Decision, page 9.  
 To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the 
Appellant argues in BRIEF, page 20, that additional elements in claim 1, taken as a whole, amount to significantly more than the abstract idea. Both the distributed network and the use of a processor do not improve the functioning of a computer, as both are just properties of a computer, apply the judicial exception with a particular machine and are simply using generic computer components, and do no more to link the abstract mathematical computer function to a computer then has what has already been concluded not to be additional elements that integrate the exception into a practical application. 
The Board stated in the Board Decision that:
“Appellants have not persuaded us of Examiner error. As explained above, Appellants’ claims focus on calculating a probability function using data regarding the number of times a document is cited and using that calculation to calculate an activity score —an improvement to the abstract idea itself, not an improvement to a technological process.”

The addition of “computer processor” and “distributed computer network” do not change this assessment of the claims since both are deemed conventional computer components and do not affect an improvement on a technological process. 


Step 2B “Inventive Step” or “Significantly More than the Abstract Idea”
Under Step 2B of the Revised Guidance, we next determine whether the claims recite an “inventive concept” that “must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016). There must be more than “computer functions [that] are ‘well-understood, routine, conventional activities]’ previously known to the industry.” Alice, 573 U.S. at 225 (second alteration in original) (quoting Mayo, 566 U.S. at 73).
The Board has stated in Board Decision, page 13: 
“Appellants’ invention solves a problem of calculating a probability function and using that calculation to calculate an activity score. This is not a problem particular to the Internet or any other technology, and Appellants’ solution does not override the routine or conventional use of the Internet or any other technology. Rather, Appellants’ claims use conventional computer components to perform conventional computer functions to perform a mathematical calculation.”

The addition of “computer processor” and “distributed computer network” does not change this assessment of the claims since both are deemed conventional computer components. Appellant asserts that Examiner fails to show support for the assertion that distributed network and the use of a processor are well-understood, routine or conventional as described in the Berkheimer memo. As discussed above with regards to res judicata, the “computer processor,” was previously rejected claim 7, which was described in the Board Decision, page 12, as being considered as “generic, conventional nature,” as described by the specification of the Instant Application at ¶ 31-34. 
With regards to “over the distributed computer network,” the specification of the Instant Application only describes a distributed network in ¶ 36 of the specification, which states “Database 114 may also be distributed over multiple databases.” Therefore, the scope of “over a distributed computer network” is merely the receiving 
	Therefore, all the additional elements in the claims have been determined to be well-understood, routine or conventional by either the Board in the Board Decision or as described above. 
To conclude, the claims are abstract as directed to a mathematical formula. The Court in Digitech stated, “[a] process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible."  In the present case, the Appellant has used a mathematical algorithm to manipulate citation information to calculate the “activity score.”  This algorithm can be found in claims 13 and 14, in addition to page 34 of the specification of the Instant Application. The claims described as the abstract idea in Digitech also store the calculated value in the profile, just as the Instant Application stores the calculated score. Therefore, the storing of the ranking is also directed to the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 
The claims in this Application were previously reviewed by the Board in the Board Decision from 31 July 2019. Here the Board concluded that the claims were properly rejected under Under 35 U.S.C. § 101. Res judicata applies here since the claims are not patentably distinct and would be rejected under a double patenting rejection if the claims were in a co-pending application. The addition of a “processor” to the claim language would not change the scope of the claims since the “processor” is a generic computer component already included in each of the independent claims. Amending the claims to include “a distributed computer network” also does not make the claims patentably distinct since the specification has limited the scope of the term to receiving and storing data over a network, which is a conventional computer function. Since the claims have already been affirmed as being properly rejected under 35 U.S.C. § 101, and the added claim language does not affect the patentability of the claims, the claims remain properly rejected. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158     
 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.